Citation Nr: 0625142	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  02-11 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for patellofemoral 
pain syndrome left knee with degenerative joint disease, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for patellofemoral pain 
syndrome, right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


REMAND

The veteran served on active duty from March 1966 to March 
1986.  The veteran filed a claim in August 2000, asking to 
amend his service connected disability to include a "knee" 
condition "also high pressure."  The RO interpreted this as 
claims for an increased evaluation for a service-connected 
left knee condition, service connection for a right knee 
condition, and service connection for hypertension.  In 
September 2000 the veteran was sent a duty-to-assist letter.  
In November 2000 the Veteran's Claims Assistance Act of 2000 
(VCAA) came into effect.  In December 2000 the RO issued a 
rating decision denying the veteran's claims.

The VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002), imposes obligations on VA in terms of its duty 
to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).  
The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  

The veteran has not been sent a letter notifying him of the 
VCAA subsequent to its entry into force, nor any 
communication informing him of the VA's duties to notify and 
assist regarding the issues now on appeal.  The RO must 
therefore send the veteran VCAA-compliant letters notifying 
the veteran of the VA's duties to notify and assist as they 
pertain to his claims for an increased evaluation for 
patellofemoral pain syndrome, left knee; service connection 
for hypertension, and service connection patellofemoral pain 
syndrome, right knee. 

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following action:

1.  The veteran should be sent a VCAA 
compliant notice letter regarding the VA's 
duties to notify and assist as they 
pertain to his claims for an increased 
evaluation for patellofemoral pain 
syndrome, left knee; service connection 
for hypertension, to include whether new 
and material evidence has been submitted 
to reopen his claim for service connection 
for hypertension; and service connection 
patellofemoral pain syndrome, right knee.  
The veteran and his representative should 
then be given an opportunity to respond 
thereto.

2.  The RO should then readjudicate the 
veteran's claims on the merits.  If the 
determinations remain unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


